Case 5:18-cv-00555-XR Document 256-17 Filed 08/21/20 Page 1 of 13




                  Ex. O
                        Case 5:18-cv-00555-XR Document 256-17 Filed 08/21/20 Page 2 of 13


 U.S. Department of Justice                                                      Report of Investigation
 Bureau of Alcohol, Tobacco, Firearms and Explosives


 Title of lnvesUgation                                                                          lnvesUgaUon Number     Report   Number
 Mass Shooting-First Baptist Church, Sutherland Springs, Texas                                  782060-18-0016                      I




SUMMARY OF EVENT:

Opening ROI- Mass Shooting at First Baptist Church Sutherland Springs, Texas


NARRATIVE:

     I.    On November 05, 2017, Special Agents from the San Antonio Field Office responded to a mass shooting
          event at the First Baptist Church located at 216 4th St, Sutherland Springs, Texas 78161. The Texas
          Rangers have primary jurisdiction with ATF, FBI, and other State and Local Agencies assisting.

    2. At approximately 11 :30 am on November 05, 2017, the suspect Devin Patrick KELLEY (W/M, DOB
       2/12/91) began shooting at the location. KELLEY fired into the church from the front and side of the
       building. KELLEY then entered the Church and began shooting the Church attendees. A good
       Samaritan living near the Church heard the gunshots and retrieved his personal firearm and engaged in a
       gun battle with KELLEY. KELLEY got into his vehicle and drove away. The good Samaritan and
       another individual chased KELLEY. KELLEY finally wrecked his vehicle and committed suicide.
       According to the medical examiner KELLEY had three bullet wounds with one being self-inflicted.

    3. To date there have been reported 26 deceased not including KELLEY and 20 wounded.

    4. ATF s.:A's assisted with clearing and securing both crime scenes (First Baptist Church and KELLEY's
       vehicle). ATF SiA's also assisted with a neighborhood canvas and interviewing witnesses.

    5. Three firearms have been recovered by Texas Rangers:

          a.  Ruger, Model AR556, 5.56 caliber rifle, serial number 825-06623, purchased by KELLEY at
             Academy #41, San Antonio, Texas, purchased on 04/07/2016.
          b. Ruger, Model SR-22, .22 caliber pistol, serial number 366-99791, purchased by KELLEY at
             Academy #46, Selma, Texas, purchased on 10/18/2017.
          c. Glock, Model 19, 9mm caliber pistol, serial number XEG0S0, purchased by KELLEY at Specialty
             Sports & Supply, Colorado Springs, CO on 12/22/2014.

 Prepared by·                                      nue                                                Signature·                     Date
 Allen D. Darilck                                  Resident Agent in Charge, San Antonio I Field
                                                   Office
 Authorized by                                     TiUe                                               Signature                      Da1~
 Crisanto Perez                                    Asistant Special Agent in Charge, Houston Field
                                                   Division
 Second level reviewer (optional)                  TiUe                                               Signature                      [\l~e
 Frederick J. Milanowski Jr                        Special Agent in Charge, Houston Field Divisiori


                                                                       Page I of2                                    ATF EF 31202 ( 10-2004)
                                                                                                                     For Official Use Onl)




                                                                                                                           USA00012797
                        Case 5:18-cv-00555-XR Document 256-17 Filed 08/21/20 Page 3 of 13

Title of lnvesUgation                                                          lnvesUgation Number      Report Number
Mass Shooting-First Baptist Church, Sutherland Springs, Texas                  782060-18-0016                        I



      6.     ATF SI A's traced the Ruger AR556, Ruger SR22 pistol, and the Glock Model 19 listed above.

      7.     ATF S/A's found that KELLEY had also purchased a Ruger, Model GP 100, .357 caliber revolver, serial
            number 177-59301, at Specialty Sports & Supply, Colorado Springs, CO. This firearm has not been
            recovered.

      8. On November 06, 2017, Firearms Enforcement Officer Ronald Davis examined the Ruger rifle, Ruger
         pistol, and the Glock pistol listed above. All firearms field-tested negative for being fully automatic.
         Aside from some aftermarket accessories there were no abnormalities with any of the firearms.

      9. On November 07, 2017, ATF S/A Marian Kupczynski was able to secure fired casings from KELLEY's
         Ruger, Model AR556, 5.56 caliber rifle, serial number 852-06623. SiA Kupczynski drove the casings to
         the San Antonio Police Department NIBIN machine and had them entered.

      10. On November 7, 2017, ATF S/A Andrea Devilliers and canine Nanny assisted with a search of the
          Church. No additional firearms, ammunition, magazines, or casings were located.

      11. The Glock Model I 9 and the Ruger Model SR22 will be test fired at a future date by the Texas Rangers
          and entered into NIBIN. These two firearms were located in KELLEY's vehicle and no casings were
          immediately located. The vehicle will be processed after the Church scene in completed.

      12. Copies of 44 73 Forms as well as the trace information for the listed firearms are stored in the source file
          of this case.




                                                                                                      ------               --
                                                                Page 2 of2                             ATF EF 3120 2 (10-2004)
                                                                                                       For Official Use Onl}




                                                                                                              USA000 12798
                          Case 5:18-cv-00555-XR Document 256-17 Filed 08/21/20 Page 4 of 13


  U.S. Department         or Justice                                             Report of Investigation
  Bureau of Alcohol, Tobacco, Fireanns and 1·xplmives


 Title of Investigation                                                                          Investigation Number          Report Number
 Mass Shooting-first Baptist Church, Sutherland Springs, Texas                                   782060-18-0016                             2
                                                                                                                        _   ___.__   - - - --




DESCRIPTION OF ACTIVITY:

EXPLOSIVES DETECTION CANINE DEPLOYMENT.

SYNOPSIS:

Date(s)/Time(s) of Deployment: November 7, 2017; Approximately 6:50PM

Location of Deployment: 216 4 th Street, Sutherland Springs, Texas 78161

Description of Location: First Baptist Church of Sutherland Springs.

Deployment Activity: Search for evidence.

Associated Investigation Number:              Unknown

NARRATIVE:

Individual requesting canine team:            ATF San Antonio I Field Office Resident Agent in Charge Allen Darilek and
Texas Ranger Terry Snyder.

Areas searched: Open area and building exterior of the front southern side of the First Baptist Church of Sutherland
Springs located at 216 4th Street in Sutherland Springs, Texas.

Finds made: None

Alerts made: None

Property taken into custodx: None

Conditions at time of search: Cool, breezy and low light conditions.



 Prepared by·                                      Tille                                               Signature                            Date
 Andrea Devilliers                                 Special Agent, San Antonio Ill Field Office

 Authorized by·                                    Title                                               Signature                            [i,ll~
 Allen D. Darilek                                  Resident Agent in Charge, San Antonio I Field
                                                   Office
 Second level reviewer (optional)                  Title                                               Signature                            Cial-c"
 Frederick J. Milanowski Jr                        Special Agent in Charge, Houston Field Division


                                                                       Page I of2                                            ATF EF 3120 2 ( 10-2004)
                                                                                                                             For Official Use Onl)




                                                                                                                                   USA000 12799
                         Case 5:18-cv-00555-XR Document 256-17 Filed 08/21/20 Page 5 of 13

-,-Tit-le-af,.,..ln-ve-st-ig-ah-an-- - - - - - - -       - - ----------- ---lnv-es- bg-au-·an _,N.,....u- mb-er-
                                                                                                                    T Report N-..i~ber·
Mass Shooting-First Baptist Church, Sutherland Springs, Texas                                  782060-18-00 16                      2
                                                     -    -   - - ---------~---                                    _l

Hazards encountered: Dried blood biological hazard and routine trash and debris.

Miscellaneous information:

                  I. On November 7, 2017, ATF Special Agent Canine Handler (SACH) Andrea Devilliers and
                     Explosives Detection Canine (EDC) "Nanny" were deployed to the First Baptist Church of
                     Sutherland Springs located at 216 4 th Street, in Sutherland Springs, Texas. ATF San Antonio I Field
                     Office Resident Agent in Charge (RAC) Allen Darilek and Department of Public Safety (DPS)
                     Texas Ranger Terry Snyder requested canine assistance to conduct a search for evidence as part of
                     an ongoing mass shooting investigation at that location.

                 2. On this date, at approximately 5:00PM, SACH Devilliers arrived at the First Baptist Church of
                    Sutherland Springs located at 2 I 6 4 th Street, in Sutherland Springs, Texas, and met with Texas
                    Rangers personnel at the scene who explained that Federal Bureau of Investigations (FBI) evidence
                    teams were currently deploying metal detectors to search the building exterior and open area of the
                    southern portion of the building and front yard for spent shell casings from the mass shooting
                    incident that occurred on November 5, 2017, at that location. Texas Rangers personnel requested
                    that SACH Devilliers deploy EDC "Nanny" to conduct a canine search for evidence once the FBI
                    terminated the metal detector search. SACH Devilliers was instructed to standby at the location until
                    the FBI concluded their search.

                 3. On this date, at approximately 6:45PM Texas Rangers personnel stated that the FBI had concluded
                    their search with the metal detectors and request that SACH Devilliers deployed EDC "Nanny" to
                    conduct a canine search for evidence of the open area and building exterior of the front southern side
                    of the building and front yard at the location.

                 4. After conducting a preliminary walk-through of the area for hazards, at approximately 6:50PM,
                    SACH Devilliers deployed EDC "Nanny" to conduct a canine search of the open area and building
                    exterior of the front southern side of the building and front yard at 216 4 th Street in Sutherland
                    Springs, Texas. During the course of the canine search, no canine alerts or finds were made and the
                    canine search was concluded at approximately 7:20PM.

                5. On this date, no other canine deployments or searches were conducted by SACH Devilliers and EDC
                   "Nanny" at this location as part of this investigation, and no other canine alerts or finds were made.




                                                                                            ·-----          -
                                                                            Page 2 of2                             ATF Cl· 3120.2 (10-2004,
                                                                                                                   For Official Use Onl}




                                                                                                                             USA000 12800
    Case 5:18-cv-00555-XR Document 256-17 Filed 08/21/20 Page 6 of 13




•
    -~
                                                  U.S. Department of Justice
           .


      =-                                          Bureau of Alcohol, Tobacco,
                                                  Fireanns and Explosives

                                                  Firearms and Ammunition Technology Division



                                           NOV 1 4 2017                      907020 :RKD
                                                                             3311: 307823
                                        November 8, 2017



MEMORANDUM TO:                 Special Agent in Charge
                               ATF Houston Field Division

           THROUGH:            Chief (AR
                               Fireanns Wchnology Criminal Branch

                 FROM:         Ronald K. Davis
                               Fireanns Enforcement Officer

               SUBJECT:        Visual inspection of fireanns involved in Sutherland Springs
                               First Baptist church shooting


On November 6, 2017, I perfonned a visual inspection on three fireanns in Sutherland
                                                                                      Springs,
Texas. The firearms were recovered in COMection with the homicide investigation of
                                                                                    the incident
occurring at the First Baptist Church of Sutherland Springs, Texas, on November 5, 2017.

Ruger 5.56 x 45mm caliber Model AR-556 rifle, Serial numbe r 852-06623

The above rifle was manufactured by Ruger in Mayodan, North Carolina as a semiau
                                                                                       tomatic
firearm. Manual field testing of the firearm indicated semiautomatic function, the fireann
                                                                                             was
not test fired by ATF personnel during this inspection. Additionally, the rifle was found
                                                                                           to
incorporate an aflennarket drop-in trigger assembly. No attempt was made to remove
                                                                                        the trigger
assembly to determine the manufacturer of the device. This was done to preserve the
                                                                                       integrity of
exhibit as recovered. Aftermarket trigger assemblies are generally installed to improv
                                                                                       e trigger
pull characteristics of the host fireann.




                                                                                              USA000 12801
   Case 5:18-cv-00555-XR Document 256-17 Filed 08/21/20 Page 7 of 13




                                               -2-
ATF Houston Field Division

The firearm was noted to be equipped with the following:

        •   Bushnell electronic red dot sight with Hi-rise mount.
        •   Magpul fore-end having vertical fore grip installed.
        •   Magpul adjustable shoulder stock.
        •   Magpul Battery Assist Device
        •   After market trigger assembly
        •   Enlarged charging handle latch.
        •   2-point sling assembly.


   Ru er AR-556 Rifle, serial number 852-06623t note missin flash hider/muzzle break.


                                                                              --.-- --~.   -- .......




                                                                                   USA000 12802
   Case 5:18-cv-00555-XR Document 256-17 Filed 08/21/20 Page 8 of 13




                                    -3-
ATF Houston Field Division




                                                                       USA000 12803
    Case 5:18-cv-00555-XR Document 256-17 Filed 08/21/20 Page 9 of 13




                                               4-
ATF Houston Field Division
FfCB provided stock photo of similar CMC brand trigger assembly provid
                                                                       ed          for visual
comparison.




Ruger .22 LR caliber Model SR-22 pistol, serial number 366-99791

The above pistol was manufactured by Ruger in Mayodan, North Carolina,
                                                                       as a semiautomatic
firearm. The Exhibit was accompanied by a compatible magazine loaded with
                                                                          .22 LR caliber
ammunition Wld an addition loose round of .22LR caliber ammunition, which
                                                                          was manufactured
by CCI in Lewiston! Idaho.

No attempt was made to remove the ammunition from the Exhibits magazine
                                                                           to function test the
fireann, which was equipped with a magazine safety device. This was done
                                                                         to preserve the
integrity of the evidence as recovered.

 Ruger .22 LR caliber Model SR-22                     azine and ammunition, ri ht side view.




                                                                                          USA000 12804
   Case 5:18-cv-00555-XR Document 256-17 Filed 08/21/20 Page 10 of 13




                                                        -5-
ATF Houston Field Division
   Ruger .22LR caUber Model SR-22 istol with ma                             ine and ammunition, left side view.

                                ---~-~
                               ··(=---
                               7~
                               .,
                                    ,-·~;._-
                                 ,...;.,.,------ -..- ... • ~
                               \.,~
                              ~~-                   - -,. -
                                                                - - . •t

                                                                ,.-_
                                                              ...... '
                                                                       ..
                                                                      •l




                  Head stamp of loose round of .22 LR caliber ammunition
                    with R er SR-22 istol. serial number 366-99791.




Glock 9x19mm caliber Model 19 pistol, serial number XEG0S0

The above pistol was manufactured by Glock in Austria and imported into the Unites
                                                                                    States as a
semiautomatic fireann by Glock Inc. in Smyrna, Georgia. The Exhibit was accompanied
                                                                                        by a
compatible high capacity magazine loaded with 9xl 9mm caliber ammunition, and an
                                                                                    addition
loose round of 9x 19 caliber ammunition which was manufactured by Winchester in Oxford
                                                                                           ,
Mississippi. The high capacity magazine was numbered to 31 cartridges on its rear exterio
                                                                                         r
surface and was noted to have a+ capacity marked floor p]ate.




                                                                                                          USA000 12805
   Case 5:18-cv-00555-XR Document 256-17 Filed 08/21/20 Page 11 of 13




                                              -6-
ATF Houston Field Division
The pistol is equipped with an aftermarket adhesive grip decal installed on the exterior of the
Exhibits grip, which appears to manufactured by Talon Grips. Manual field testing of the fireann
indicated semiautomatic function, the firearm was not test fired by ATF personnel during this
inspection.

              Glock Model 19        serial number XEG050 markin on receiver.




              Glock 9xl9 caliber Model 19 pistol with magazine and ammunition,
                           serial number XEG0S0 r· ht side view.
                                                                   !!!!I!!!!!!!!!!!!~----...




       '.•




                                                                                               USA000 12806
   Case 5:18-cv-00555-XR Document 256-17 Filed 08/21/20 Page 12 of 13




                                         -7-
ATF Houston Field Division
           Glock 9xl9 caliber Model 19 pistol with magazine and ammunition,
                         serial number XEG0S0 left side view.




      Exhibit Glock Model 19 serial number XEG0SO high capacity Glock magazine
                         with + ca aci floor lat rear view.




                                                                                 •   'f'




                                                                                 USA00012807
   Case 5:18-cv-00555-XR Document 256-17 Filed 08/21/20 Page 13 of 13




                                                -8-
ATF Houston Field Division
Wincheste r brand 9x19mm caliber cartrid e head stamp present with Exhibit Glock pistol.
                                               1, ...
                                                \




    \..... .    ......--:-.Jr




               Head stamp of the above cartridge. This cartridge was manufactured by
                                 Winchester in Oxror Mississi I.




cc: ASAC Crisanto Perez, A TF Houston Field Division




                                                                                       USA000 12808
